DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 43-45 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 43 recites the limitation “the rod” in line 2, which renders the claim indefinite, since it is unclear if the rod refers back to the first rod or the second rod. For the purpose of compact prosecution, claim 43 will be examined below under the assumption that it should recite “the second rod”. 
Claim 44 recites the limitation “the rod” in line 2, which renders the claim indefinite, since it is unclear if the rod refers back to the first rod or the second rod. For the purpose of compact prosecution, claim 44 will be examined below under the assumption that it should recite “the second rod”. 
Claim 45 recites the limitation “the rod” in line 2, which renders the claim indefinite, since it is unclear if the rod refers back to the first rod or the second rod. For the purpose of compact prosecution, claim 45 will be examined below under the assumption that it should recite “the second rod”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37, 42-43, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (U.S. Pub. No. 2006/0064091 A1, hereinafter “Ludwig”) in view of Saidha et al. (U.S. Pub. No. 2010/0094345 A1, hereinafter “Saidha”). 
Ludwig discloses, regarding claim 37, a spinal fixation method (see Figs. 18A-18B, see also paras. [0012] and [0093]), comprising: implanting a bone anchor assembly (30) in a vertebra of a patient (see paras. [0012] and [0093]), the bone anchor assembly including a receiver member (32) having a first rod-receiving recess (e.g. recess that receives rod 40a); inserting a first rod (40a) into the first rod-receiving recess of the receiver member (see Fig. 18A, note that rod has been inserted, see also para. [0093]); inserting a first fastener (14a) into the receiver member to secure the first rod in the receiver member (see Fig. 18A, note that first fastener has been inserted, see also para. [0093]); positioning a connector (12 and 20) over the receiver member such that a proximal portion (12a) of the first fastener extends through an opening (13a) formed in the connector (see Fog. 18A, see para. [0093]); inserting a second rod (40b) into a second rod-receiving recess formed in the connector (e.g. recess that receives 40b, see also para. [0093]); inserting a second fastener (14b) into a fastener recess (e.g. recess in 20 that receives 14b) formed in the connector to secure the second rod in the connector (see Fig. 18A, note that fastener has been inserted, see also para. [0093]); and tightening a nut (16a, see Fig. 18A) on the first fastener to fix the orientation of the connector relative to the receiver member (see paras. [0090] and [0093]).
Regarding claim 42, further comprising positioning the first and second rods such that the first and second rods substantially lie in a common coronal plane (see Fig. 18A, note rods lay substantially in common plane).
Regarding claim 43, wherein inserting the second rod comprises moving the rod distally and laterally within a curved rod-receiving recess (see annotated Fig. 18B below, see also para. [0091] “side loading”, also note that the curved rod-receiving recess is positioned distally to the side opening and therefore during insertion the second rod moves distally as well as laterally).

    PNG
    media_image1.png
    583
    601
    media_image1.png
    Greyscale

Ludwig fails to disclose, regarding claim 37, adjusting an orientation of the connector relative to the receiver member to achieve a desired positioning of the first and second rods; and regarding claim 46, wherein adjusting the orientation comprises pivoting the connector about at least one of a uniplanar interface, a gimbal interface, and a spherical articulation joint.
Saidha discloses a spinal fixation method (see paras. [0092]-[0093], see also Fig. 1) that includes positioning a connector (e.g. bridge member 150) over a receiver member (20), wherein the method includes adjusting an orientation of the connector relative to the receiver member to achieve a desired positioning of the first and second rods (see para. [0093] “bridge member may then be adjusted until its desired position”), wherein adjusting the orientation comprises pivoting the connector about at least one of a uniplanar interface, a gimbal interface, and a spherical articulation joint (e.g. about spherical joint formed by 130 and 132) and positioning a spinal rod anterior to the other (see para. 0075] in order to enable the surgeon to maneuver the connector relative to the receiver and vertebrae in order to achieve a desired position of the connector (see para. [0093]) and in order to enable polyaxial movement to eliminate overall operating time and the necessity for trial and error (see para. [0075]) and in order to enable the connector to connect the first and second rods without having to bend the connector to match the position of the rods (see para. [0054]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Ludwig to include adjusting an orientation of the connector relative to the receiver member to achieve a desired positioning of the first and second rods and include pivoting the connector about a spherical articulation joint in view of Saidha in order to enable the surgeon to maneuver the connector relative to the receiver and vertebrae in order to achieve a desired position of the connector and in order to enable polyaxial movement to eliminate overall operating time and the necessity for trial and error. 

Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Saidha, as applied to claim 37 above, and in further view of Daniels et al. (U.S. Pub. No. 2015/0119941 A1, hereinafter “Daniels”).  
Ludwig in view of Saidha discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 38, further comprising positioning the first and second rods such that a ratio of a center-to-center offset, between the first and second rods, to a diameter of the first and second rods is in the range of about 2:1 to about 4:1; and regarding claim 39, further comprising positioning the first and second rods such that a center-to-center offset between the first and second rods is in the range of about 6 mm to about 16 mm. 
Daniels discloses a spinal fixation method (see Figs. 7A-7B, see para. [0117]), with first and second spinal rods (114) and a connector (300), wherein the spinal rods have a ratio of a center-to-center offset, between the first and second rods, to a diameter of the first and second rods is in the range of about 2:1 to about 4:1 (see para. [0112] “4.75 mm diameter”, see para. [0117] “approximately 14 mm”, note that 14 mm : 4.75 mm is a ratio of about 2.1 : 1)  and wherein the first and second rods are positioned such that a center-to-center offset between the first and second rods is in a range of about 6 mm to about 16 mm (see para. [0117] “approximately 14 mm”) in order to provide a diameter rod that provides suitable mechanical properties such as stiffness (see para. [0103]) and in order to provide a suitable lateral spacing between the rods (see para. [0117]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ratio of a center-to-center offset in Ludwig in view of Saidha to be in the range of about 2:1 to about 4:1 and to modify the center-to-center offset between the first and second rods is in a range of about 6 mm to about 16 mm in further view of Daniels in order to in order to provide a diameter rod that provides suitable mechanical properties such as stiffness and in order to provide a suitable lateral spacing between the rods.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Saidha, as applied to claim 37 above, and in further view of Lin (U.S. Patent 5,613,968, hereinafter “Lin”).  
Ludwig in view of Saidha, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 40, further comprising placing a positioner between the connector and the receiver member, wherein the positioner restricts relative rotation between the connector and the receiver member about the first fastener after the nut is tightened. 
Lin discloses a spinal fixation method (see Figs. 1b and 2), with a connector (100) and a receiver (300), where a positioner (200) is placed between the connector (100) and the receiver (300), wherein the positioner restricts relative rotation between the connector and the receiver member about the first fastener (330) after the nut (400) is tightened (via compression of slits 250, see lines 29-34 of column 4 and claim 1) in order to enable the components to be fastened firmly (see lines 19-24 of column 5, see also claim 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Ludwig in view of Saidha to include placing a positioner between the connector and the receiver member in further view of Lin in order to enable the components to be fastened firmly. 

Claim(s) 41, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Saidha, as applied to claim 37 above, and in further view of Shoshtaev (U.S. Patent 9,247,964 B1, hereinafter “Shoshtaev”).
Ludwig in view of Saidha discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 41, further comprising positioning the first and second rods such that the first rod is anterior to the second rod; regarding claim 45, wherein inserting the second rod comprises top loading the rod into the connector.
Shoshtaev discloses a spinal fixation method (see Figs. 22-23), wherein the method of inserting the second rod has been modified to be top loaded (606, see lines 16-22 of column 8) into the receiver (604, see Fig. 22) with the second rod positioned anterior to the first rod (see Fig. 22) as a suitable alternative to side loading the second rod (706, see lines 23-32 of column 8) into the receiver (704, see Fig. 23) in order to provide a suitable alternative rod loading configuration that enables the rod to be top loaded onto the rod seat and be subsequently locked in position (see lines 16-32 of column 8). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Ludwig in view of Saidha to include top loading the second rod into the connector, the second rod positioned anterior to the first rod in further view of Shoshtaev in order to provide a suitable alternative rod loading configuration that enables the rod to be top loaded onto the rod seat and be subsequently locked in position.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Saidha, as applied to claim 37 above, and in further view of Chopin et al. (U.S. Patent 6,248,104 B1, hereinafter “Chopin”).
Ludwig in view of Saidha, discloses all of the features of the claimed invention, as previously set forth above. Ludwig further discloses, regarding claim 44, wherein inserting the second rod comprises moving the rod distally and laterally (see annotated Fig. 18B above). Ludwig in view of Saidha fails to explicitly disclose, regarding claim 44, wherein the second rod is inserted within an obliquely angled rod-receiving recess.
Chopin discloses a spinal fixation method (see Fig. 7), wherein the rod-receiving recess (26) is obliquely angled (27) in order to provide an effective clamping of the rod in the chosen position (see lines 40-49 of column 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rod-receiving recess in Ludwig in view of Saidha to be an obliquely angled rod-receiving recess in further view of Choping in order to provide an effective clamping of the rod in the chosen position. 

Claim(s) 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (U.S. Pub. No. 2006/0064091 A1, hereinafter “Ludwig”) in view of Chopin et al. (U.S. Patent 6,248,104 B1, hereinafter “Chopin”).
Ludwig discloses, regarding claim 47, a spinal fixation method (see Figs. 18A-18B, see also paras. [0012] and [0093]), comprising: implanting a bone anchor (30) assembly in a vertebra of a patient (see paras. [0012] and [0093]), the bone anchor assembly including a receiver member (32) having a first rod-receiving recess (e.g. recess that receives rod 40a); inserting a first rod (40a) into the first rod-receiving recess of the receiver member (see Fig. 18A, note that rod has been inserted, see also para. [0093]); inserting a first fastener (14a) into the receiver member to secure the first rod in the receiver member (see Fig. 18A, note that first fastener has been inserted, see also para. [0093]); positioning a connector (12 and 20) over the receiver member such that a proximal portion (12a) of the first fastener extends through an opening (13a) formed in the connector (see Fog. 18A, see para. [0093]); tightening a nut (16a, see Fig. 18A) on the first fastener to fix the orientation of the connector relative to the receiver member (see paras. [0090] and [0093]). 
Regarding claim 48, further comprising inserting a second rod (40b) into a second rod-receiving recess formed in the connector (e.g. recess that receives 40b, see also para. [0093]); and inserting a second fastener (14b) into a fastener recess (e.g. recess in 20 that receives 14b) formed in the connector to secure the second rod in the connector (see Fig. 18A, note that fastener has been inserted, see also para. [0093]).
Ludwig fails to disclose, regarding claim 47, wherein the connector having an inner articulation surface therein; and wherein the nut being received in the opening such that an outer articulation surface of the nut engages the inner articulation surface, the inner and outer articulation surfaces being complementary to one another. 
Chopin teaches a spinal fixation method (see Fig. 1), wherein a connector (3) has an inner articulation surface (23) therein (see Fig. 1) and wherein a nut (4) received in the opening such that an outer articulation surface of the nut engages the inner articulation surface (see annotated Fig. 1 below), the inner and outer articulation surfaces being complementary to one another (see annotated Fig. 1 below) in order to provide contact between the inner and outer articulation surfaces to enable the nut to be firmly locked with the connector (see lines 12-16 of column 4). 

    PNG
    media_image2.png
    474
    581
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Ludwig to include the connector having an inner articulation surface therein; and the nut being received in the opening such that an outer articulation surface of the nut engages the inner articulation surface, the inner and outer articulation surfaces being complementary to one another in further view of Chopin in order to provide contact between the inner and outer articulation surfaces to enable the nut to be firmly locked with the connector.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Chopin, as applied to claim 47 above, and in further view of Saidha et al. (U.S. Pub. No. 2010/0094345 A1, hereinafter “Saidha”). 
Ludwig in view of Chopin, discloses all of the features, as previously set forth above, except regarding claim 49, further comprising adjusting an orientation of the connector relative to the receiver member to achieve a desired positioning of the first and second rods.
Saidha discloses a spinal fixation method (see paras. [0092]-[0093], see also Fig. 1) that includes positioning a connector (e.g. bridge member 150) over a receiver member (20), wherein the method includes adjusting an orientation of the connector relative to the receiver member to achieve a desired positioning of the first and second rods (see para. [0093] “bridge member may then be adjusted until its desired position”) in order to enable the surgeon to maneuver the connector relative to the receiver and vertebrae in order to achieve a desired position of the connector (see para. [0093]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Ludwig in view of Chopin to include adjusting an orientation of the connector relative to the receiver member to achieve a desired positioning of the first and second rods in further view of Saidha in order to enable the surgeon to maneuver the connector relative to the receiver and vertebrae in order to achieve a desired position of the connector. 

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Chopin and in further view of Saidha, as applied to claims 47-49, and in further view of Rathbun et al. (U.S. Pub. No. 2010/0204733 A1, hereinafter “Rathbun”). 
Ludwig in view of Chopin and in further view of Saidha, discloses regarding claim 50, wherein the first and second rods are positioned such that the first and second rods are not parallel in any plane.
Rathbun discloses a spinal stabilization system, wherein the first and second rods are positioned such that the first and second rods (5) are not parallel in any plane (see paras. [0041]-[0042] “yaw direction”, “roll direction”, “non-planar”, “non-parallel”) in order to the rods to converge or diverge to match the patient anatomy (see para. [0031]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Ludwig in view of Chopin and in further view of Saidha to include positioning the first and second rods to be not parallel in any plane in further view of Rathbun in order to the rods to converge or diverge to match the patient anatomy. 

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Chopin, as applied to claim 47 above, and in further view of Bishop (U.S. Pub. No. 2008/0195150 A1, hereinafter “Bishop”). 
Ludwig in view of Chopin discloses all of the features of the claimed invention, except regarding claim 55, further comprising engaging a proximal surface of the nut with a driver instrument to rotate the nut about the first fastener to further thread the nut onto the first fastener.
Bishop discloses a spinal stabilization system (10, see Fig. 2) with a nut (100) received on a locking mechanism (30), wherein the system further includes a driver instrument (110, see Fig. 9) for rotating the locking nut and applying compression on the coupling member of the spinal system (see paras. [0053]-[0054]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Ludwig in view of Chopin to include a driver instrument in further view of Bishop in order to provide a tool capable of rotating the nut and applying compression on the receiver member and the connector. 

Allowable Subject Matter
Claim(s) 51-54 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The following reference disclose adjustable transconnectors between spinal rods:

    PNG
    media_image3.png
    282
    549
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772